 
 
I 
108th CONGRESS
2d Session
H. R. 4969 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mrs. Maloney (for herself and Mr. Clay) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the annual poverty estimate and the National Assessment of Educational Progress to be subject to certain guidance on the release of information to the public. 
 
 
1.Requirements applicable to public release of annual poverty estimate and National Assessment of Educational Progress 
(a)In generalThe annual poverty estimate and the National Assessment of Educational Progress shall be treated as if they were principal economic indicators and subject to the provisions of the Statistical Policy Directive on Compilation, Release, and Evaluation of Principal Federal Economic Indicators of the Office of Management and Budget (50 Fed. Reg. 38932; September 25, 1985). 
(b)DefinitionsIn this section: 
(1)The term annual poverty estimate means the Annual Demographic Supplement to the March Current Population Survey, or any successor document that is the basis for the official national estimate of the levels of poverty, of the Bureau of the Census.  
(2)The term National Assessment of Educational Progress means the National Assessment of Educational Progress established pursuant to section 303 of the National Assessment of Educational Progress Authorization Act (title II of the Act of November 5, 2002; Public Law 107–279).   
 
